Citation Nr: 1138906	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  06-36 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  For the appeal period prior to September 26, 2003, entitlement to an initial evaluation in excess of 10 percent for lumbar strain.

2.  Since September 26, 2003, entitlement to an evaluation in excess of 20 percent for lumbar strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the left knee.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to January 1992, including service in Southwest Asia from September 1990 to March 1991.  

This case comes before the Board of Veterans' appeals (Board) on appeal from various rating decisions issued by the Department of Veterans (VA) Affairs Regional Office (RO) in St. Petersburg, Florida. 

In March 2009, a videoconference hearing was held before the undersigned Veterans Law Judge. 

In June 2009, the Board granted higher evaluations for right and left knee subluxation, and remanded the issues of entitlement to an initial evaluation in excess of 10 percent for the lumbar spine disability for service connection for posttraumatic stress disorder (PTSD) and for entitlement to separate compensable evaluations based on limitation of motion of the right and left knees.  In a June 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating effective September 24, 2007, and granted service connection for degenerative changes of the right and left knees, assigning separate 10 percent evaluations effective December 20, 2000.  In this rating decision, the RO also increased the evaluation for lumbar spine strain from 10 to 20 percent, effective September 26, 2003.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in claims for higher ratings when the issue of unemployability is raised by the record.  The evidence shows that the Veteran is presently unemployed.  Thus, the issue of entitlement to TDIU has been raised.  In light of Rice, the Board has included the TDIU issue on the title page. 

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, the Veteran's lumbar spine disability was primarily productive of complaints of pain.  There was no evidence of moderate limitation of lumbar spine motion; lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; or disc disease.  

2.  Since September 26, 2003, the Veteran's lumbar spine disability has been productive of degenerative changes.  There is no evidence showing severe limitation of motion of the lumbar spine; severe lumbosacral strain; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbarspine.

3.  Since September 26, 2003, there is no lay or medical evidence of incapacitating episodes of spine disease having a total duration at least four but less than six weeks per year.

4.  The Veteran has mild degenerative changes of the right knee with flexion limited to no more than 100 degrees; neither flexion limited to 30 degrees, nor extension limited to 15 degrees have been shown.  

5.  The Veteran has mild degenerative changes of the left knee with flexion limited to no more than 110 degrees; neither flexion limited to 30 degrees, nor extension limited to 15 degrees have been shown.  


CONCLUSIONS OF LAW


1.  For the period prior to September 26, 2003, the criteria for an initial evaluation in excess of 10 percent for lumbar strain are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

2.  Since September 26, 2003, the criteria for an evaluation in excess of 20 percent for lumbar strain are not met.  38 U.S.C.A. §§ 1154(a),1155, 5107 (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect as of September 22, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative changes of the right knee are not met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010). 

4.  The criteria for an initial evaluation in excess of 10 percent for degenerative changes of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The Veteran's lumbar spine and knee claims arise from his disagreement with the initial evaluations that were assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002); 38 C.F.R. § 3.159(c), (d).

The service treatment records, private medical treatment records and VA outpatient medical treatment records have been associated with the claims file.  The Veteran was afforded VA medical examinations and he testified at a March 2009 Board hearing.  He was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The Veteran did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes that the regulations used to evaluate diseases and injuries of the spine have changed twice since the appellant submitted his claim for service connection in December 2000.  These changes became effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004))). 

Because these changes took effect during the pendency of the appellant's appeal, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version most favorable to the claimant be applied when there has been a change in rating criteria has been overruled to the extent that it conflicts with authority established by the U.S. Supreme Court and the Federal Circuit).

Statement of the case issued in September 2006 and supplemental statement of the case (SSOC) issued in June 2011 provided the Veteran with notice of the amended regulations.  He was given a 30-day opportunity to submit additional evidence or argument since the SSOC.  38 C.F.R. § 20.903(c).  The veteran has not responded with additional evidence.  Therefore, there is no prejudice to the veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Diagnostic Code 5292 provided a 40 percent evaluation for severe limitation of motion of the lumbar spine, a 20 percent evaluation for moderate limitation of motion of the lumbar spine, and a 10 percent evaluation for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Diagnostic Code 5295 provided a 10 percent evaluation for lumbosacral strain with characteristic pain on motion; a 20 percent evaluation for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a maximum evaluation of 40 percent for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40 (2010).

The Rating Schedule also provided a 10 percent evaluation for mild IDS; a 20 percent evaluation for IDS when moderate with recurring attacks; a 40 percent evaluation for IDS that is severe with recurring attacks and intermittent relief ; and a 60 percent evaluation for pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  See 38 C.F.R. § 4.71, Diagnostic Code 5293 (2002).

Effective September 23, 2002, IDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

Note 1 to this provision provides that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

As noted above, the schedule for rating disabilities of the spine was revised again on September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The General Rating Formula for Diseases and Injuries of the Spine applies to diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating IDS Based on Incapacitating Episodes.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine .....................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbarspine.................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine...................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......................................................10

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating IDS based on incapacitating episodes remains as stated above and was not changed in September 2003.

In this case, the Veteran's service treatment records diagnoses of lumbar strain.  

In January 1993, post-service, the Veteran underwent a VA general medical examination and his lumbar spine was considered normal upon inspection and palpation.  There was full range of lumbar spine motion.  

X-rays of the low back taken in December 2000 showed good alignment well maintained vertebral heights and intervertebral disc spaces.

In 2001, the Veteran sought treatment from a private chiropractor due to complaints of low back pain.  Examination revealed pain at L2-L5 bilaterally upon palpation of the spinal tissues.  There was a moderate degree of hypertonicity of the lumbar spine, bilaterally.  Spinal range of motion was recorded as normal.   There was increased lumbar lordosis and right pelvic tilt.  Assessment was lumbago and lumbar myofascitis/myalgia.  The chiropractor noted x-rays findings of a moderate increase of the lumbar lordotic curve.  Disc spaces appeared to be within normal limits and vertebral bodies were normal in size and shape.  The pedicles, facet joints, sacroiliac joints, and femoralacetabular joints appeared to be within normal limits.  

Private treatment notes dated in 2005 show ongoing care for severe back pain with spasms.  In particular, spasms of the paraspinous muscles were noted in November 2005. 

In July 2005, the Veteran underwent a formal VA examination of the spine.  The Veteran's posture was normal and his gait was antalgic.  Forward flexion of the thoracolumbar spine was limited by pain at 70 degrees and on repetitive testing forward flexion was limited by pain at 60-70 degrees.  Extension was intact at 30 degrees as was right lateral flexion and right lateral rotation, with no pain.  Left lateral flexion and left lateral rotation produced pain at 30 degrees and there was limitation in range of motion at 25 degrees during repetitive testing secondary to pain.  There was evidence of tenderness and mild spasms at the paraspinous muscles in the lumbar region.  Spasms were not severe enough to result in an abnormal gait or abnormal spinal contour.  No postural abnormalities or fixed deformities were appreciated.  Sensory examination was intact to light touch and monofilament testing.  Strength of the lower extremities was 5/5 and there was no evidence of atrophy.  Deep tendon reflexes were intact, bilaterally.  Rectal examination was deferred as the Veteran had no relevant complaints.

In March 2006, there was radiographic evidence of disc narrowing at L5-S1 with dorsolumbar scoliosis convexity to the right with hyperlordosis.

During a May 2008 VA examination of the spine, the Veteran reported low back pain that worsens with bending, twisting, and upon prolonged standing or sitting.  He also reported radiating pain from low back up to his right lateral side.  The examiner noted that there were no incapacitating episodes of disc disease during the past 12 months.  Inspection of the thoracic sacrospinals revealed no spasms, atrophy, guarding, pain with motion, weakness, or tenderness.  The Veteran's posture was normal and his spine was symmetrical in appearance.  His gait was also normal.  There was no evidence of gibbus, kyphosis, listing, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Motor, sensory, and reflex examinations were normal.  Flexion of the thoracolumbar spine was to 80 degrees, with pain beginning at 70 degrees.  There was also pain after repetitive use.  There was no additional loss of motion on repetitive use of the lumbar spine.  Extension of the thoracolumbar spine was from zero to 25 degrees with pain beginning at 20 degrees.   The examiner's diagnosis was residuals of lumbar strain.  It was noted that there were significant effects on occupation such as being assigned different duties and increased absenteeism.  

In June 2011, the Veteran underwent an additional VA examination of the spine.  Inspection of the thoracolumbar sacrospinalis revealed no spasms, atrophy, guarding, or weakness.  There was evidence of pain with motion and tenderness on both sides.  Range of motion testing of the thoracolumbar spine was accomplished.  Flexion of the thoracolumbar spine was zero to 70 degrees, and extension was from zero to 20 degrees.  There was no objective evidence of pain on motion.  There was also no evidence of pain or additional limitations upon repetitive use.  There was no evidence of ankylosis of the thoracolumbar spine or incapacitating episodes of spine disease.  Neurologically, sensory, reflexes, and motor examinations were normal.  Diagnosis was lumbar strain.  The examiner further noted that there was no objective clinical evidence of lumbosacral radiculopathy.  

Prior to September 26, 2003

Having reviewed the entire record, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the period prior to September 26, 2003.  In this regard, there was no evidence of moderate limitation of lumbar spine motion or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  Rather, the applicable evidence reflects complaints of low back pain, but no evidence of limitation of motion or muscle spasms.  Thus, an evaluation higher than 10 percent is not warranted under Diagnostic Codes 5292 or 5295 for the Veteran's lumbar spine disability prior to September 26, 2003.  

The Board further finds that Diagnostic Code 5293 (prior to, and as in effect as of September 23, 2002) is not applicable during this time period, as disc disease had not yet been diagnosed.

Since September 26, 2003

The Board observes that the current 20 percent evaluation was assigned pursuant to Diagnostic Code 5237 for evidence more closely approximating severe muscle spasms in the low back.  

Having reviewed the entire record, the Board finds that for the period since September 26, 2003, an evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  In this regard, there is no severe evidence of limitation of motion of the lumbar spine.  The evidence reflects that flexion of the thoracolumbar spine has been no worse than 70 degrees on VA examinations conducted in 2005, 2008, and 2011; this finding is not consistent with severe limitation of motion.  Thus, an evaluation in excess of 20 percent under Diagnostic Code 5292 is not currently warranted.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5295.  Although the Veteran has been diagnosed with lumbar strains during service and thereafter, the evidence does not suggest that the strains are currently severe, in nature.  As indicated above, flexion has been no worse than 70 degrees.  Significantly, there is no evidence of marked limitation of forward bending.  There is also no evidence of loss of lateral motion, or abnormal mobility on forced motion.  The July 2005 examiner specifically noted that the Veteran's spasms were not severe enough to result in an abnormal gait or abnormal spinal contour, and spasms were not shown during the 2008 and 2011 VA examinations.  No postural abnormalities have been appreciated.  Accordingly, a higher evaluation under Diagnostic Code 5295 is not warranted.  

The Board further finds that an evaluation in excess of 20 percent is not warranted based on orthopedic manifestations.  In this regard, neither flexion of the thoracolumbar spine 30 degrees or less nor favorable ankylosis of the entire thoracolumbarspine have been shown in the record.  Thus, since September 26, 2003, a higher evaluation is not warranted under the general rating formula.  

As to the Veteran's disc disease, the Board finds that the criteria for an evaluation in excess of 20 percent have not been met under either the former or current criteria.  Disc disease is not objectively shown in the record until 2006.  Subsequent evidence indicates that sensory examinations have been completely normal, and muscle atrophy of the lower extremities has not been shown.  While the Veteran reports continued low back pain upon prolonged sitting or standing, there is no evidence showing that his disc disease has been severe with recurring attacks and intermittent relief.  Thus, a higher evaluation under the former Diagnostic Code 5293 is not warranted.  In addition, the 2008 and 2011 VA examiners specifically noted that there have been no incapacitating episodes of disc disease.  Incapacitating episodes of at least 4 weeks in the last 12 months is needed to assign a higher evaluation of 40 percent under the current disc codes.  In light of the foregoing, the Board concludes that an evaluation in excess of 20 percent for disc disease of the lumbar spine is not warranted under Diagnostic Code 5293 (prior to, and effective as of September 23, 2002) or Diagnostic Code 5243.  

The Board has also considered whether a separate evaluation is warranted for any neurological impairment caused by the service-connected lumbar spine disability.  However, there is no objective evidence of any radiculopathy of the lower extremities, as concluded by the 2011 VA examiner.  That examiner explained that the Veteran's prior reported episodes of loss of bowel control have no clear-cut etiology but are "highly unlikely" related to his lumbar spine disability.  Moreover, the Board notes that the Veteran's lower extremities have been regarded as normal neurologically, as evidenced during the above-described VA examinations.  The Board further observes that, according to a VA physical therapy note dated in November 2009, the Veteran's complaints of pain in the lumbar spine were considered nonradicular, in nature.  Based on the foregoing, the Board concludes that a separate evaluation for neurological impairment of the lower extremities is not warranted.  

As the preponderance of the evidence is against the Veteran's claim for an increased evaluation for his service-connected lumbar spine disability, the doctrine of reasonable doubt is not for application.   See 38 U.S.C.A. § 5107(b) (West 2002).  The Board concludes that the assigned 10 percent evaluation prior to September 26, 2003, and the 20 percent evaluation assigned thereafter, accurately represents the severity of the Veteran's lumbar spine disability throughout his appeal.  No additional staged ratings are warranted.

Degenerative Changes of the Knees

As indicated, the Board, in its June 2009 decision, increased the evaluation to 20 percent for subluxation of the right knee, and to 20 percent for subluxation of the left knee.  In the decision, the Board also noted x-rays evidence of arthritis of the knees.  In a precedent opinion, the VA General Counsel  held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  

Accordingly, the Board, in June 2009, remanded the issue of entitlement to separate evaluations for degenerative changes in the right and left knees for further development.  

Thereafter, the RO, in its June 2011 rating decision, granted service connection for degenerative changes of the right and left knees, assigning separate 10 percent evaluations, pursuant to Diagnostic Code 5003, since December 20, 2000.  Thus, in this decision, the Board will focus its analysis on the evidence relevant to the manifestations of the Veteran's arthritis in both knees, as the analysis of the Veteran's subluxation of the knees has already been accomplished.

Diagnostic Code 5003 provides that degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups.  A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations.  38 C.F.R. § 4.71a , DC 5003. 

Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

The criteria for disability ratings based on limitation of flexion of the knee joint are set forth in Diagnostic Code 5260.  This provides that a noncompensable evaluation is warranted where flexion of the knee is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation is warranted where flexion is limited to 15 degrees. 

Diagnostic Code 5261 sets forth the rating criteria for limitation of extension of the knee and a noncompensable evaluation is warranted where extension of the knee is limited to 5 degrees.  A 10 percent evaluation is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation is warranted where extension is limited to 20 degrees. Limitation of extension to 30 degrees warrants the assignment of a 40 percent disability evaluation. 

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.  

In this case, x-rays of the Veteran's knees was accomplished in February 1997, and no arthritis was demonstrated.  X-rays of the knees taken again in January 2001 revealed no interval changes from February 1997. 

A note from a July 2002 orthopedics consultation indicates that lateral motion of both knees caused pain and it was noted that the Veteran became apprehensive as he felt his knees might dislocate.  

An October 2002 notes shows that the Veteran complained of significant discomfort with any knee motion.  Review of systems revealed bilateral knee arthralgia.  On physical examination, his gait was coordinated and smooth.  The Veteran exhibited pain in each knee on extension and flexion.  There was no swelling or crepitus.  The assessment was chronic bilateral dislocation of the patellae. 

The Veteran underwent a VA medical examination in July 2005; the examiner reviewed the claims file and the appellant's medical records.  The Veteran complained of pain in his knees, as well as a popping sensation, stiffness, continued instability and minimal effectiveness of his pain medications.  The examiner described the Veteran's gait as steady and antalgic; he denied falls.  On physical examination, the Veteran exhibited zero to 100 degrees of motion in the right knee and zero to 110 degrees of motion in the left knee. 

The Veteran received VA outpatient treatment in July 2006.  On physical examination, both knees had mild swelling and no effusion.  X-rays of the right and left knee taken in July 2006 showed evidence of mild degenerative joint disease.  X-rays taken in June 2007 showed no significant changes.

An MRI of the left knee taken in November 2007 showed small knee effusion.  The osseous structures were unremarkable without evidence of chondromalacia or a marrow abnormality.

The Veteran underwent a VA joints examination in May 2008; the examiner reviewed the appellant's medical records.  The appellant reported that was able to stand for ten minutes and that he could walk less than a mile.  The examiner noted that the appellant's gait was normal and that there was no evidence of abnormal weight-bearing.  On physical examination, the appellant exhibited zero to 130 degrees of motion in each knee; this motion was accomplished with pain.  The examiner noted that the Veteran's knee disabilities resulted in significant effects on his occupational activities in that he had problems with decreased mobility, lifting, carrying, lack of stamina and pain. The examiner also noted mild to severe effects on the Veteran's daily activities.

The Veteran most recently underwent a VA examination of the knees in June 2011.  Flexion of the right knee was to 130 degrees; and flexion of the left knee was to 140 degrees. There was no evidence of pain on active motion.  There was also no evidence of pain or additional limitations upon repetitive use.  Diagnosis was mild arthritis of the bilateral knees.  The Veteran's service connected bilateral knee disability had some effect on daily living activities.  It moderately affected chores, shopping, recreation, traveling, bathing, and driving, and severely affected exercising, and prevented the Veteran from engaging in sports.

Having reviewed the entire record, the Board finds that an initial evaluation in excess of 10 percent is not warranted for degenerative changes of either knee.  The range of bilateral knee motion findings shown during VA examinations in November 2005, May 2008, and June 2011 do not even meet the criteria for a compensable evaluation under Diagnostic Codes 5260 or 5261.  There is certainly no evidence of knee flexion limited to 30 degrees, or extension limited to 15 degrees to warrant an evaluation higher than 10 percent for either knee.  There is also no evidence of pain on motion or additional limitations upon repetitive use; thus, a separate evaluation for pain is not for assignment. 

Based on the foregoing, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for separate, initial evaluations in excess of 10 percent for degenerative changes of the right and left knees.  No staged ratings are warranted.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's service-connected lumbar spine and knee disabilities.  These disabilities are primarily productive of complaints of pain and arthritis, manifestations that are contemplated in the rating criteria.  As such, the rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted. 


ORDER

For the appeal period prior to September 26, 2003, entitlement to an initial evaluation in excess of 10 percent for lumbar spine strain is denied.

Since September 26, 2003, entitlement to an evaluation in excess of 20 percent for lumbar spine strain is denied.

An initial evaluation in excess of 10 percent for degenerative changes of the right knee is denied.

An initial evaluation in excess of 10 percent for degenerative changes of the left knee is denied.

REMAND

As indicated, the evidence of record raises the issue of entitlement to a TDIU and such claim has been incorporated into the instant appeal, per Rice.   According to his February 2010 statement, the Veteran indicated that he was laid off from work.  He also reported being unemployed during a November 2010 VA psychiatric examination.  The Veteran is currently in receipt of a combined 80 percent evaluation for his service-connected disabilities, which satisfies the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16.  Accordingly, the Board concludes that a VA examination is necessary to assess any impact that the Veteran's service connected disabilities have on his employability.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for a VA examination in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

2.   Adjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


